Matthews, J.
deli vered the opinion of the court. The record in the present case con-1 tains a history of the proceedings in two which were consolidated and in that shape *208in the court below: one commenced by" J Coleman and Nelson, claiming to recover from the defendant certain slaves, to which they alleged title in themselves, supported by a deed °f trust from one Barfield; the other brought by said Barfield, in which he claims the property, as legally belonging to him. There wae judgment in the district court for the defendant, and the plaintiffs appealed.
record™ does fa» Tegu* lates contracts entered ⅛⅛ them by6 the ⅛' th‘8
The first evidence offered in support of the claim of the trustees is a certified copy of the deed on which they rely, taken from a recording officer in the state of Tennessee. The introduction of this piece of evidence was opposed by the counsel for the defendant, on two grounds, 1st. As not having been certified according to the provisions of the act of congress made for such cases: 2d. Because the original deed was not accounted for. The opposition was sustained by the court below, and a bill of exceptions was taken on the part of the plaintiffs. W e are of opinion the judge a quo acted correctly in rejecting the evidence in the shape in which it was offered: the original deed should have been produced or its loss, or some other circumstance proven, shewing it out of the power of the appellants.
*209Many attempts were made to obtain the tes-J 1 timony of witnesses by depositions, to support the claim of the plaintiffs; all these were rejected by the district court, as having been ille" gaily taken; we have examined the bills of exception, which relate to the opinions of the judge a quo, by which he rejected the testimony, and believe that they are correct in every nstance.
The claim of the trustees is wholly unsupported by evidence, and must therefore be dismissed without comment. The only testimony found on the record in support of Barfield’s title to the slaves in dispute is that of tvt o witnesses, Meltz and Hudgens. They prove that the plaintiff held the negroes in possession in the territory of Arkansas, and delivered them to one Haralson, under whom the defendant claims title, to be brought to the state of Louisiana, and hired out for the benefit of the pretended owner. The jury to whom the case was submitted seem by their verdict to have to have discredited this story about the hiring; and if the case were to be governed by laws which authorise the transfer of slaves by parole, in pursuance of this verdict, the. title might be presumed to have accomnank# *210the tradition to Haralson, which he has rcgu- ’ ® larly passed to the defendant.
_ , . , . But as there is no evidence in the case whiCh shews that it must be governed by foreign laws and the provisions of those laws on the subject, it is properly to be subjected to the influence of the laws of Louisiana: and according to the principles therein contained, possession is not evidence of title to slaves, for they must be transferred by written evidence of title. It is true, that there may be exceptions to the rule established by our laws, e. g. in relation to the offspring of female slaves born while in possession of the masters.
In the present case the plaintiff Barfield, does not bring himself within any exceptions to the rule, and consequently, has shewn no title to the property claimed in his petition.
The whole circumstances of the case so far as disclosed by the record, do not in our opinion call for the interference of this court, to reverse the judgment of the district court and to enter one of non-suit.
It is therefore ordered, adjudged afld decreed, that the judgment of the district court be affirmed with costs,
Baker for the plaintiff! Simon <&- Brown-r J son for the defendant